ORDER

PER CURIAM:
AND NOW, this 5th day of December, 1997, there having been filed with this Court by Debra Lee King her verified Statement of Resignation dated October 24, 1997, stating that she desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Debra Lee King be and it is hereby accepted and she is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania, retroactive to May 12, 1997; and it is further ORDERED that she shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.